

Exhibit 10.9


E. I. DU PONT DE NEMOURS AND COMPANY
RETIREMENT INCOME PLAN FOR DIRECTORS
AS LAST AMENDED JANUARY 2011




I. PURPOSE


The purpose of the Retirement Income Plan for Directors ("the Plan") is to
maintain a compensation package that will continue to attract and retain persons
of outstanding competence for membership on the Board of Directors of E. I. du
Pont de Nemours and Company (the "Company").


II. ELIGIBILITY


A Director will be eligible for benefits under this Plan if, on the date of
retirement from the Board, such director has served the Company as a director
for at least five years; provided, however, a director who has qualified for an
immediate or deferred pension benefit from the Company or any of its
subsidiaries is ineligible to participate in the Plan.


III. AMOUNT OF RETIREMENT BENEFITS


The annual benefits payable under the Plan shall be equal to one-half of the
annual Board retainer (up to $85,000 and excluding any amounts payable for
committee service and the value of any stock granted under the DuPont Stock
Accumulation and Deferred Compensation Plan for Directors) in effect on the
Director's date of retirement. One-twelfth of such benefits will be paid
monthly.


IV. DURATION OF BENEFITS


The monthly benefits provided by this Plan begin in the month following
retirement from the Board and shall continue (a) until 120 such monthly payments
have been made, or (b) until and including the month in which the retired
Director dies, whichever comes first. No death benefits are payable under the
Plan.


V. NONASSIGNABILITY


During the Director's lifetime, the right to any retirement benefit shall not be
transferable or assignable.


VI. INTERPRETATION AND AMENDMENT


The Plan shall be administered by the Office of the Chairman of the Company. The
decision of the Office of the Chairman with respect to any questions arising as
to the interpretation of this Plan, including the severability of any and all of
the provisions thereof, shall be final, conclusive, and binding. The Office of
the Chairman reserves the right to modify this Plan from time to time, or to
repeal the Plan entirely.



